DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 16-20, in the reply filed on 6/15/22 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/22.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 19 recites claim limitations “a first part” and “a second part”, however there is insufficient antecedent basis for these limitations in the specification.  As per MPEP 608.01(o), terms and phrases used in claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description [see 37 CFR 1.75(d)(1)].  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a locking mechanism” in claim 1;
 “a lock mechanism” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7-13, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3,
	Claim 3 is indefinite because it is not clear what the “an upper part” and “a lower part” in lines 2-3 is intended to encompass.  An upper part of what? A lower part of what?  This terminology is repeated throughout the claims.
Regarding claim 7,
Claim 7 is indefinite because it is not clear what the “an undercut recess” in line 3 is intended to encompass.  An undercut recess of what?  This terminology is repeated throughout the claims.
Regarding claim 8,
Lines 1-2 recite the limitation “the lower part”.  There is insufficient antecedent basis for this limitation in the claim.  A lower part of what?
Line 2 recites the limitation “the upper part”.  There is insufficient antecedent basis for this limitation in the claim.  An upper part of what?
Regarding claim 10,
Lines 1-2 recite the limitation “the lower part”.  There is insufficient antecedent basis for this limitation in the claim.  A lower part of what?
Line 3 recites the limitation “the upper part”.  There is insufficient antecedent basis for this limitation in the claim.  An upper part of what?
Regarding claim 13,
Lines 2 and 3 recite the limitation “the upper part”.  There is insufficient antecedent basis for this limitation in the claim.  An upper part of what?
Regarding claim 17,
Lines 1-2 recite the limitation “the locking element”.  There is insufficient antecedent basis for this limitation in the claim.
Line 2 recites the limitation “the undercut recess”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19,
Lines 10-11 recite “a first part coupled to the food preparation pot and a second part coupled to the tool” which renders the claim indefinite because the limitations “a first part” and “a second part” are unclear.  As noted above, the specification is objected to as failing to provide proper antecedent basis for the claimed “user-interface mechanism”.  As per MPEP 608.01(o), terms and phrases used in claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description [see 37 CFR 1.75(d)(1)].  Since said “first part” and “second part” lack antecedent basis in the description, the scope of the claim is unascertainable and therefore deemed indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2017/0216788 to Boettcher et al. (hereafter “Boettcher”).
Regarding claim 1,
	Boettcher discloses an appliance comprising:
a rotatable tool (impeller 1) capable of chopping or blending a food in a pot (rigid container 100, see ¶0016) [Fig. 1; ¶0091-¶0092], 
wherein the tool (1) is detachably connected to a shaft (102), which is at least partially outside the pot (100), wherein a locking mechanism is provided for connecting the tool to the shaft in a locked manner, characterized in that the locking can take place self-actingly (via attraction between magnets 11 and 41) [see Fig. 2a; ¶0106-¶0108, ¶0032].
Regarding the recitation “a rotatable tool configured to chop or blend a food in a food preparation pot”, this recitation is a statement of intended use which does not patentably distinguish over Boettcher since Boettcher meets all the structural elements of the claim wherein the rotatable tool (impeller 1) is capable of chopping or blending food in the pot (rigid container 100) if so desired.  [See MPEP 2114].
	Regarding the preamble reciting “A food preparation appliance”, it is noted that statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
	Regarding claim 2,
	Boettcher discloses the food preparation appliance of claim 1, wherein a magnet (11, 41) is provided and the locking mechanism is configured such that the self-acting locking takes place due to a magnetic force of the magnet [see Fig. 2a; ¶0028, ¶0032, ¶0115].  
Regarding claim 3,
	Boettcher discloses the food preparation appliance of claim 1, wherein an upper part (7), to which the tool is attached, and a lower part (at 102) comprising the shaft are provided, and the locking mechanism is configured such that the self-acting locking for connecting the tool to the shaft in a locking manner (via engagement of protrusions 43 and recesses 108) takes place between the upper part and the lower part (by means of attraction between magnets 11 and 41) [see Fig. 3a-b; ¶0115].  
Regarding claim 4,
	Boettcher discloses the food preparation appliance of claim 3, wherein the lower part comprises at least one magnet (41) [see Fig. 2a; ¶0108].  
Regarding claim 5,
	Boettcher discloses the food preparation appliance of claim 1, wherein a coupling shaft (7) is provided, to which the tool is attached, and the locking mechanism is configured such that the coupling shaft (7) is axially coupled to the shaft (102) when the tool is connected to the shaft in a locked manner (via engagement of protrusions 43 and recesses 108) [see Fig. 2-3; ¶0115].  
Regarding claim 6,
	Boettcher discloses the food preparation appliance of claim 1, wherein the locking mechanism is configured such that the self-acting locking (via engagement of protrusions 43 and recesses 108) takes place due to a self-acting rotary movement into a locking position [¶0032, ¶0115].
	Regarding claim 7,
	Boettcher discloses the food preparation appliance of claim 6, wherein a locking element (43) is provided and the locking mechanism is configured such that the locking element has arrived in an undercut recess (108) when the locking element reaches the locking position due to the self-acting rotary movement, so that the tool is connected to the shaft in a locked manner [Fig. 3a-b; ¶0115].  
	Regarding claim 14,
	Boettcher discloses the food preparation appliance of claim 1, wherein a returning element (27) for disengaging the locked connection of the tool to the shaft (by manually pulling to disengage) is provided [Fig. 2a-b; ¶0105].  
Regarding claim 16,
	Boettcher discloses the food preparation appliance of claim 4, wherein the upper part comprises at least one magnet (11) [Fig. 2a-b; ¶0109].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher.
Regarding claim 8,
	Boettcher discloses the food preparation appliance of claim 7, wherein an upper part comprises the locking element (43) and a lower part comprises the undercut recess (108) [Fig. 3a-b; ¶0115].  However it would have been obvious to one having ordinary skill in the art at the time of filing to reverse the locking configuration such that the lower part comprises the locking element and the upper part comprises the undercut recess, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  [See MPEP 2144.04 (VI)(A)].  No inventive effort would have been required and the functionality of the modified apparatus would be considered fundamentally the same.
Regarding claim 17,
	Boettcher discloses the food preparation appliance of claim 3, wherein the upper part comprises a locking element (43) and the lower part comprises an undercut recess (108) [Fig. 3a-b; ¶0115].  However it would have been obvious to one having ordinary skill in the art at the time of filing to reverse the locking configuration such that the lower part comprises the locking element and the upper part comprises the undercut recess, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  [See MPEP 2144.04 (VI)(A)].  No inventive effort would have been required and the functionality of the modified apparatus would be considered fundamentally the same.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/157965 to Faulkner-Edwards (hereafter “Faulkner-Edwards”).
Regarding claim 19,
Faulkner-Edwards discloses a food preparation appliance, the food preparation appliance comprising 
a food preparation pot (122) [Fig. 1a-b; page 13, lines 8-13], 
a drive shaft (107+111) mounted for rotation about an axis, the drive shaft arranged to extend through the pot so as to be disposed partially outside the food preparation pot and partially inside the food preparation pot [Fig. 1a-b; page 12, lines 8-16], 
a tool (118) mounted inside the food preparation pot for rotation about the axis, the tool coupled to the drive shaft so as to be driven about the axis by the drive shaft [Fig. 1a-b; page 13, line 30 – page 14, line 3], and 
a lock mechanism configured to fix the tool in place relative to the drive shaft (via coupling 113) along the axis, the lock mechanism including a first part (at 102) coupled to the food preparation pot and a second part (at 111) coupled to the tool to allow rotation of the tool relative to the first part [Fig. 1, 1a-b; page 13, lines 18-28], the second part including a magnet (at 107) that is magnetically attracted to a magnet (at 111) included in the first part so as to self-actingly encourage movement of the lock mechanism from an unlocked state to a locked state without requiring a user to drive all such movement [Fig. 1a-b; page 12, lines 12-31].
Faulkner-Edwards teaches a mechanical coupling (113) for removably coupling the base shaft (107) and main housing shaft (111), preferably in the form of interlocking teeth or abutments disposed on each of two mechanical coupling plate portions.  The mechanical coupling (113) may comprise a magnetic coupling where, for example, two mechanical coupling plate portions, one disposed at an end of each the base shaft (107) and main housing shaft (111), each comprise a magnet which contacts and forms a magnetic coupling with the corresponding magnet of the other of the base shaft (107) and main housing shaft (111) [Fig. 1, 1a-b; page 12, lines 12-31].  Faulkner-Edwards does not explicitly teach that the first and second parts each comprise multiple magnets.  However it would have been obvious to one having ordinary skill in the art at the time of filing to modify the mechanical coupling (113) of Faulkner-Edwards such that each of the two mechanical coupling plate portions (at 107 and 111) comprise a plurality of corresponding magnets to facilitate coupling, since it has been held that mere duplication of parts of a device involves only routine skill in the art [see MPEP 2144.04(VI)(B)].  No inventive effort would have been required.  The functionality of the modified device would be fundamentally the same; no new or unexpected result would be produced.
	Regarding claim 20,
	Faulkner-Edwards discloses the food preparation appliance of claim 19, wherein the second part (at 111) of the lock mechanism is mounted for rotation about the axis and the second part of the lock mechanism is configured to rotate about the axis during movement from the unlocked state to the locked state (when 111 is coupled to 107) [Fig. 1a-b; page 12, lines 8-27].   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711